ORDER
PER CURIAM
Antonio Green (Movant) appeals the motion court’s denial, without an evidentiary hearing, of his Rule 24.085 amended motion for post-conviction relief. Movant maintains that his two convictions for kidnapping as to the same victim violate his right to be free from double jeopardy. Accordingly, Movant claims that his guilty pleas were involuntary and the motion court erred by not granting his motion for post-conviction relief. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that the motion court did not clearly err in denying post-conviction relief. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).